Case 2:21-cr-20354-PDB-APP ECF No. 216, PageID.684 Filed 06/11/21 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


UNITED STATES OF AMERICA,

            Plaintiff,
vs.                                                No. 21-cr-20354
                                                   Hon. Paul D. Borman

EDDIE REID (D-5),

          Defendant.
__________________________________/


                       REQUESTS AND NOTICES
               IN COMPLIANCE WITH STANDING ORDER
                   FOR DISCOVERY AND INSPECTION

      In compliance with the Standing Order for Discovery and Inspection and

Fixing Motion Cut-Off Date in Criminal Cases, No. 03-AO-027 (Standing Order),

EDDIE REID, by and through his attorney, JAMES C. THOMAS, of James C.

Thomas, P.C., hereby provides the following requests and notices to the

Government:

      1.    It is hereby requested that the Government provide defense counsel

and, where applicable, to provide copies or an opportunity to make copies, with the

information described in the Standing Order, and the Federal Rules of Criminal

Procedure (FRCrP) 16(a)(1), including, but not limit to:

      (a)   Any information and documents within the meaning of Administrative
Case 2:21-cr-20354-PDB-APP ECF No. 216, PageID.685 Filed 06/11/21 Page 2 of 5




      Order No. 03-AO-027, dated September 30, 2003, the AStanding Order,@

      paragraph 1(a), and/or Rule 16(a)(1) of the Federal Rules of Criminal

      Procedure.

      (b)   Any exculpatory evidence within the meaning of the AStanding

      Order,@ paragraph 1(b), and/or Brady v Maryland, 373 U.S. 83 (1963) and

      United States v Agurs, 427 U.S. 97 (1976), Kyles v Whitley, 514 U.S. 419

      (1995), including but not limited to:

            i.     All consideration or promises of consideration given to or on

            behalf of a witness or expected or hoped for by a witness.

            ii.    All threats or coercion made or directed against a witness or

            persons of concern to the witness, including but not limited to threats

            of criminal prosecution or investigation, or threats of civil or tax

            litigation or investigation.

            iii.   All records or information revealing prior felony convictions,

            misdemeanor convictions or juvenile adjudications of the Defendant

            and any witness the Government intends to call at trial.

            iv.    The existence and identification of each occasion known to the

            government on which any witness the government intends to call at trial

            may have testified falsely under oath, or submitted false affidavits in

            connection with proceedings of any kind, including but not limited to
Case 2:21-cr-20354-PDB-APP ECF No. 216, PageID.686 Filed 06/11/21 Page 3 of 5




              forfeiture proceedings, or each occasion known to the government on

              which any witness the government intends to call at trial may have

              made inconsistent statements in connection with this case, and a

              summary of such inconsistent statements.

              v.      Any and all consideration, whether financial or otherwise, offered,

              received or promised to any witness.

       (c)    Any document which will be used to refresh the memory of a witness

within the meaning of this Honorable Court's AStanding Order,@ paragraph 8,

and/or Rule 612 of the Federal Rules of Evidence.

       (d)    Any statement of witnesses within the meaning of 18 USC 3500(e).

       (e)    Notice of any "other acts" evidence which the Government intends to

introduce at trial, pursuant to FRE 404(b)(2).

       2.     Pursuant to Rule 16(a)(1)(A), Defendant requests disclosure of the

substance of any relevant oral statement made by Defendant, either before or after

arrest, in response to interrogation by a person Defendant who was a government

agent or investigator as well as whether or if the government intends to use the

statement at trial.

       3.     Pursuant to Rule 16(a)(1)(B), Defendant requests disclosure of any

relevant written or recorded statement by Defendant, the portion of any written

record containing the substance of any relevant oral statement made before or after
Case 2:21-cr-20354-PDB-APP ECF No. 216, PageID.687 Filed 06/11/21 Page 4 of 5




arrest if Defendant made the statement in response to interrogation by a person

Defendant who was a government agent; as well as Defendant's recorded testimony

before a grand jury relating to the charged offense if and in the event such testimony

exists.

          4.    Pursuant to Rule 16(a)(1)(D), of the Federal Rules of Criminal

Procedure, Defendant requests a copy of his prior criminal record that is within the

government's possession, custody or control.

          5.    Pursuant to Rule 16(a)(1)(E) of the Federal Rules of Criminal

Procedure, Defendant requests permission to inspect and to copy or photograph

books, papers, documents, data, photographs, tangible objects, buildings or places

that are within the government's possession, custody or control and that meet the

requirements set forth in the rule; including but not limited to, the full disclosure of

all Title III intercepted conversations of the Defendant, including full identity of

each participant which counsel contends are "items" "obtained from . .. the

defendant", pursuant to Rule 16(E)(iii).

          The defendant further requests copies of all Applications, Affidavits, Reports,

and Orders (including extensions and unsealing orders) pertaining to any and all

Title III wire interceptions; as well as any and all Affidavits, Search Warrants and

Returns pertaining to this investigation.

          6.    Pursuant to 16(a)(1)(F) of the Federal Rules of Criminal Procedure,
Case 2:21-cr-20354-PDB-APP ECF No. 216, PageID.688 Filed 06/11/21 Page 5 of 5




Defendant requests permission to inspect and to copy or photograph the results or

reports of any physical or mental examination and of any scientific test or experiment

that is within the government's possession, custody or control, and that meet the

requirements set forth in the rule.

      7.     Demand for preservation of Agents Notes is hereby made includes to

avoid any question of spoliation and/or the timeliness of Defendant's requests to

avoid spoliation.

                                                             Respectfully submitted,

                                                         JAMES C. THOMAS, P.C.


                                                          By: /s/ James C. Thomas
                                                          James C. Thomas P23801
                                                            Attorney for Eddie Reid
                                                         12900 Hall Road, Suite 350
                                                         Sterling Heights, MI 48313
                                                                      586-726-1000
                                                                jthomas@orlaw.com
DATED: June 11, 2021


                           CERTIFICATE OF SERVICE

      I hereby certify that on June 11, 2021, I electronically filed the foregoing
paper with the Clerk of the Court using the ECF system which will send notification
of such filing all parties of record.


                                               /s/ Alida Andrianos
                                              Alida Andrianos
                                              Paralegal to James C. Thomas
